DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yano et al. (US# 2011/0307667).
Regarding claim 1, Yano et al. teaches a nonvolatile memory device comprising:
a nonvolatile memory (10);
a volatile memory (20) configured to operate as a cache memory (21,22) of the nonvolatile memory and/or a write-back cache;
a first controller (4) configured to control the nonvolatile memory and the volatile memory [0017, 0020]; and
a second controller (4) [claimed subject matter does not indicate that first and second controllers are separate and unique] configured to control the nonvolatile memory [0017],
wherein the second controller is configured to perform a flush operation to store in the nonvolatile memory first data that is read from the volatile memory via a flush channel that provides a data transmission path between the volatile memory and the second controller [0020; data flushed from volatile to nonvolatile memory by way of unlabeled busses between 10-4-20 in Figure 1].

Regarding claim 2, Yano et al. teaches a nonvolatile memory device of claim 1, further comprising a buffer configured to temporarily store second data that is read from the nonvolatile memory or third data that is to be stored in the nonvolatile memory [Fig.1:each NAND device comprises several chips which store data to be read from the NAND device].

Regarding claim 3, Yano et al. teaches a nonvolatile memory device of claim 1, wherein the volatile memory is a DRAM, and the nonvolatile memory is a NAND flash memory [Fig. 1].

Regarding claim 4, Yano et al. teaches a nonvolatile memory device of claim 1, wherein the first controller receives a first command/address and a second command/address from an external device, controls the nonvolatile memory in response to the first command/address, and controls the volatile memory in response to the second command/address [first and second commands not claimed to be different;  Read cache hit [0153] and read cache miss [0154]; see also Fig. 18].
Regarding claim 6, Yano et al. teaches a nonvolatile memory device of claim 1, wherein the volatile memory and the second controller share a memory data line [unlabeled busses between 10-4-20 in Figure 1].

Regarding claim 7, Yano et al. teaches a nonvolatile memory device of claim 1, wherein the volatile memory and the first controller share a tag (address) data line [NAND and DRAM share first circuit control bus as main pathway to/from processor 104; Fig. 3].

Regarding claim 8, Yano et al. teaches a nonvolatile memory device of claim 1, wherein the volatile memory, the first controller and the second controller share a tag (address)data line [DRAM and controller (4) share first circuit control bus (102) and bus between 102&114 for address lookup; see also Fig. 8 and 0128, lines 13-16].

Regarding claim 9, Yano et al. teaches a nonvolatile memory device of claim 1, wherein the first controller determines whether a cache miss or a cache hit occurs [0153, line 13 – 0154, line 3].

Regarding claim 10, Yano et al. teaches a nonvolatile memory device of claim 9, wherein when the cache miss occurs during a write operation, the second controller performs the flush operation [0011 cache miss with full cache], and
wherein when the cache (read) hit occurs, the second controller does not perform the flush operation [read cache hit, 0153, lines 13-16].

Regarding claim 11, Yano et al. teaches a nonvolatile memory device of claim 9, wherein the first controller determines whether the cache hit or the cache miss occurs, based on a result of comparing a command/address from an external device and a tag from the volatile memory [steps s100/s110/s115; 0153].

Regarding claim 12, Yano et al. teaches a nonvolatile memory device of claim 11, wherein the cache hit indicates a case that data corresponding to the command/address is stored in the volatile memory [steps s100/s110/s115; 0153], and wherein the cache miss indicates a case that no data corresponding to the command/address is stored in the volatile memory [s110/s120, 0154 lines 1-5].

Regarding claim 13, Yano et al. teaches a nonvolatile memory device comprising:
a nonvolatile memory (10);
a volatile memory (20) configured to operate as a cache memory of the nonvolatile memory and/or a write-back cache (21,22);
a first controller (4) configured to control the nonvolatile memory and the volatile memory; and
a second controller (4) configured to control the nonvolatile memory [0017, 0020];
wherein the second controller is configured to selectively perform a flush operation [0020; data flushed from volatile to nonvolatile memory by way of unlabeled busses between 10-4-20 in Figure 1] or a read caching operation,
wherein the flush operation is an operation of programming first data of the volatile memory in the nonvolatile memory via a flush path that provides a data transmission path between the volatile memory and the second controller [0020; data flushed from volatile to nonvolatile memory by way of unlabeled busses between 10-4-20 in Figure 1]., and
wherein the read caching operation is an operation of writing second data of the nonvolatile memory in the volatile memory [0094].

Regarding claim 14, Yano et al. teaches a nonvolatile memory device of claim 13, wherein the second controller is configured to selectively perform the flush operation or the read caching operation based on a tag received from the volatile memory [0153-0154; cache miss based on address lookup].

Regarding claim 15, Yano et al. teaches a nonvolatile memory device of claim 13, wherein the first controller determines whether a cache miss or a cache hit occurs based on a tag received from the volatile memory [0153],
wherein when the cache miss occurs during a write operation, the second controller performs the flush operation  [0011 cache miss with full cache],
wherein when the cache hit occurs, the second controller does not perform the flush operation [read cache hit, 0153, lines 13-16],
wherein the cache hit indicates a case that data corresponding to a command/address received from an external device is stored in the volatile memory [s100/s110, 0153 lines 13-16], and
wherein the cache miss indicates a case that no data corresponding to the command/address is stored in the volatile memory [0153, line 13 – 0154, line 3].

Regarding claim 16, Yano et al. teaches a nonvolatile memory device of claim 13, wherein the second controller includes a flush manager (121) configured to control the flush operation on the first data received from the volatile memory [0107].

Regarding claim 17, Yano et al. teaches a heterogeneous memory device comprising:
a nonvolatile memory(10);
a volatile memory (20); and
a controller (4) configured to control the nonvolatile memory [0017, 0020];
wherein the controller is configured to selectively perform a flush operation and/or a read caching operation [0020; data flushed from volatile to nonvolatile memory by way of unlabeled busses between 10-4-20 in Figure 1],
wherein the flush operation is an operation of programming first data of the volatile memory in the nonvolatile memory via a flush channel that provides a data transmission path between the volatile memory and the controller [0020; data flushed from volatile to nonvolatile memory by way of unlabeled busses between 10-4-20 in Figure 1], and
wherein the read caching operation is an operation of writing second data of the nonvolatile memory in the volatile memory [0094].

Regarding claim 18, Yano et al. teaches a heterogeneous memory device of claim 17, wherein the volatile memory and the controller share a memory data line and a tag data line [unmarked busses between (4) and (20) used to pass address and data, which is inherently required for moving data between memories 0094].

Regarding claim 19, Yano et al. teaches a heterogeneous memory device of claim 17, wherein when a cache miss occurs during a write operation, the controller performs the flush operation [0011 cache miss with full cache],
wherein when a cache hit occurs, the controller does not perform the flush operation [read cache hit, 0153, lines 13-16],
wherein the cache hit indicates a case that data corresponding to a command/address is stored in the volatile memory [s100/s110, 0153 lines 13-16], and
wherein the cache miss indicates a case that no data corresponding to the command/address is stored in the volatile memory [0153, line 13 – 0154, line 3].
Regarding claim 20, Yano et al. teaches a heterogeneous memory device of claim 17, wherein the controller is configured to selectively perform the flush operation or the read caching operation based on a tag received from the volatile memory [0153-0154; cache miss based on address lookup].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yano et al. (US# 2011/0307667) in view of Wang (US# 9,349,433).
Regarding claim 5, Yano et al. teaches multiple controllers for controlling the memory devices but fails to teach that a controller could comprise a register clock driver.  Wang teaches using a register clock driver with the DRAM that contains an address matching table for tracking rows that require long write recovery times [Fig. 8] in order to facilitate per bank write recovery [Claim 1].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Yano et al. to include the register clock driver of Wang because of the benefit as disclosed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133